
	
		IV
		112th CONGRESS
		2d Session
		H. CON. RES. 116
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2012
			Mr. Paulsen (for
			 himself, Mr. Kind,
			 Mr. Neal, Mr. Duffy, Mr.
			 Tiberi, Ms. Moore,
			 Mr. Shimkus, and
			 Mr. Ellison) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  tax-exempt fraternal benefit societies have historically and continue to
		  provide critical benefits to Americans and United States
		  communities.
	
	
		Whereas America’s fraternal benefit societies are
			 long-standing mutual aid organizations created more than a century ago to serve
			 the needs of communities and provide for the payment of life, health, accident,
			 and other benefits to their members;
		Whereas fraternal benefit societies represent a
			 successful, modern-day model under which individuals come together with a
			 common purpose to collectively provide charitable and other beneficial
			 activities for broader society;
		Whereas fraternal benefit societies operate under a
			 chapter system—creating a nationwide infrastructure, combined with local energy
			 and knowledge—positioning them to address most efficiently unmet needs in
			 communities, many of which government cannot address;
		Whereas the fraternal benefit society model represents one
			 of the largest member-volunteer networks in the United States, with close to
			 9,000,000 Americans belonging to 31,500 local chapters across the
			 country;
		Whereas research has shown that the value of the work of
			 fraternal benefit societies to society is more than $3.4 billion per year,
			 accounting for charitable giving, educational programs, and volunteer
			 activities, as well as important social capital that strengthens the fabric,
			 safety, and quality of life in thousands of American local communities;
		Whereas in 1909, Congress recognized the value of
			 fraternal benefit societies and exempted such organizations from taxation, as
			 later codified in section 501(c)(8) of the Internal Revenue Code;
		Whereas fraternals have adapted since 1909 to better serve
			 the evolving needs of their members and the public;
		Whereas the efforts of fraternal benefit societies to help
			 Americans save and be financially secure relieves pressures on government
			 safety net programs; and
		Whereas Congress recognizes that fraternal benefit
			 societies have served their original purpose for over a century, helping
			 countless individuals, families, and communities through their fraternal member
			 activities: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the fraternal
			 benefit society model is a successful private sector economic and social
			 support system that helps meet needs that would otherwise go unmet;
			(2)the provision for
			 life, sick, accident, or other benefits to the members of these societies, as
			 required by section 501(c)(8) of the Internal Revenue Code, is necessary to
			 support the charitable and fraternal activities of the volunteer chapters
			 within their communities;
			(3)fraternal benefit
			 societies have adapted since 1909 to better serve their members and the public;
			 and
			(4)the section
			 501(c)(8) tax exemption of fraternal benefit societies continues to generate
			 significant, outsized returns to United States society and the work of
			 fraternals should continue to be promoted.
			
